Exhibit 10.35

 

Contract No. 5600012228

 

AGREEMENT

 

for

 

GENERAL SERVICES

 

between

 

SAN DIEGO GAS & ELECTRIC COMPANY

 

And

 

APPLIANCE RECYCLING CENTERS OF AMERICA - CALIFORNIA, INC.

 

for

 

2004 Statewide Appliance Recycling Program

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

1.

SCOPE

2.

COMMENCEMENT AND COMPLETION OF SERVICES

3.

REPRESENTATIVES

4.

COMPENSATION

5.

PAYMENT

6.

NOTICES OR DEMANDS

7.

RESPONSIBILITY OF CONTRACTOR

8.

INSPECTION

9.

COMPANY RULES

10.

CHANGES

11.

EXCUSABLE DELAYS

12.

SUSPENSION OF SERVICES

13.

REPORTS

14.

SUBCONTRACTORS

15.

SUPPLIER DIVERSITY

16.

AUDIT

17.

TAXES

18.

INDEPENDENT CONTRACTOR

19.

WARRANTY

20.

INSURANCE

21.

INDEMNITY

22.

ENVIRONMENTAL TERMS

23.

HAZARDOUS SUBSTANCE INFORMATION

24.

GOVERNING LAW

25.

COMPLIANCE WITH LAWS

26.

DEFAULT

27.

TERMINATION

28.

LIENS

29.

ASSIGNMENT

30.

NONWAIVER

31.

DISPUTES

32.

CONFIDENTIALITY

33.

GOVERNMENT CONTRACT CLAUSES INCORPORATED BY REFERENCE

34.

TIME OF ESSENCE

35.

VALIDITY

36.

SURVIVAL

37.

NO ORAL MODIFICATIONS

38.

CAPTIONS

39.

COUNTERPARTS

40.

AUTHORITY

41.

CONSTRUCTION OF AGREEMENT

42.

ORDER OF PRECEDENCE

43.

COMPLETE AGREEMENT

 

--------------------------------------------------------------------------------


 

GENERAL SERVICES AGREEMENT

 

This General Services Agreement (“Agreement”) is made effective as of March 1,
2004 (“Effective Date”) between SAN DIEGO GAS & ELECTRIC COMPANY (“Company”) and
APPLIANCE RECYCLING CENTERS OF AMERICA - CALIFORNIA, INC. (“Contractor”).

 

The Parties hereby agree as follows:

 

1.                                      SCOPE

 

Contractor shall perform, at its own proper cost and expense, in the most
substantial and skillful manner, to the satisfaction of Company, the following
generally describe General Services (hereinafter, the “Services”):

 

The scheduling, pick-up, and recycling of residential refrigerators and
freezers.

 

2.                                      COMMENCEMENT AND COMPLETION OF SERVICES

 

This Agreement shall commence as of the Effective Date and shall be in full
force and effect through 12/31/2004, unless terminated earlier in accordance
with Article 27. Contractor agrees to commence and perform the Services in
accordance with the requests of Company Representative. The nature of the
Services is such that timely performance is critical to the orderly progress of
related work and to the operating schedule of Company.

 

3.                                      REPRESENTATIVES

 

3.1.                             Company Representative: Neil Sybert

 

Company designates, and Contractor accepts, the individual named above as
Company Representative for all matters relating to Contractor’s performance of
Services under this Agreement. The actions taken by the Company Representative
regarding such performance shall be deemed the acts of Company. Company may at
any time upon written notice to Contractor, pursuant to Article 6 hereof, change
the designated Company Representative.

 

3.2.                            Contractor Representative: Edward Cameron

 

Contractor designates, and Company accepts, the individual named above as
Contractor Representative for all matters relating to Contractor’s performance
of Services under this Agreement. The actions taken by Contractor Representative
shall be deemed the acts of Contractor.

 

4.                                      COMPENSATION

 

Contractor hereby agrees to accept as full compensation for satisfactory
performance of the Services as described in Article 1.  All payments shall be
made in accordance with Article 5.

 

5.                                      PAYMENT

 

5.1.                              Contractor shall invoice Company on a monthly
basis for Services performed in the previous calendar month, or in accordance
with an established milestone completion schedule. All invoices submitted shall
have complete support documentation of all

 

--------------------------------------------------------------------------------


 

charges incurred, including any data required to calculate fees or variable rate
charges, plus support documentation for any authorized reimbursable expenses by
category.

 

5.2.                              Company may upon written notice to Contractor,
setoff any amount due from Contractor, whether or not under this Agreement,
against any amount due Contractor or claimed to be due by Contractor under this
Agreement. In addition, Company may withhold from Contractor any amount
sufficient to reimburse Company for any loss, damage, expense or liability for
Contractor’s actual, alleged or reasonably probable failure, based on factual
evidence, to comply with the terms and conditions of this Agreement.

 

5.3.                              Contractor shall submit invoices in duplicate
in a format approved by Company and as set forth in this Article 5 to:

 

Original to: San Diego Gas & Electric Company

Attention: Accounts Payable

PO Box 129007

San Diego, CA 92112-9007

 

Copy to: San Diego Gas & Electric Company

Attention: Neil Sybert

8335 Century Park Court

San Diego, CA 92123-1569

 

5.4.                              Company shall make payment within thirty (30)
days after receipt and approval of an invoice to the following address:

 

Appliance Recycling Centers of America

7400 Excelsior Blvd

Minneapolis, MN 55426

 

6.                                      NOTICES OR DEMANDS

 

Any notice, request, demand or other communication required or permitted under
this Agreement, shall be deemed to be properly given by the sender and received
by the addressee if made in writing and (1) if personally delivered; (2) as of
date of signed return receipt after deposit with the U.S. Postal Service by
certified or registered mail, postage prepaid, with a return receipt requested;
or (3) if sent by facsimile with confirmation sent as provided in (2) above. All
correspondence shall reference the contract number specified on the cover page
of this Agreement. Notices shall be addressed as follows to:

 

Company:

Hal Snider

 

101 Ash Street

 

San Diego, CA 92101-3017

 

Facsimile No: (619) 699-5177

 

Attention: Director - Procurement Department

 

 

Contractor:

Edward Cameron

 

Appliance Recycling Centers of America

 

7400 Excelsior Blvd

 

Minneapolis, MN 55426

 

Facsimile No: 952-930-1800

 

Attention: President & CEO

 

--------------------------------------------------------------------------------


 

7.                                      RESPONSIBILITY OF CONTRACTOR

 

Contractor shall perform the Services in accordance with established
professional and business standards and ethics, and in conformity with each and
every term of this Agreement. Contractor shall remedy any and all deficiencies
in its Services which result from Contractor’s failure to adhere to the Scope of
Work.

 

8.                                      INSPECTION

 

All Services performed by Contractor shall be subject to the inspection and
approval of Company at all times, but such right of inspection of the Services
shall not relieve Contractor of responsibility for the proper performance of the
Services, nor shall such inspection waive Company’s right to reject the Services
at a later date. Contractor shall provide to Company (or its designee) access to
Contractor’s facility or facilities where the Services are being performed and
sufficient, safe and proper work conditions for such inspection. Contractor
shall furnish to Company such information concerning its operations or the
performance of the Services as Company shall reasonably request.

 

9.                                      COMPANY RULES

 

9.1.                              Contractor shall conduct its operations in
strict observation of access routes, entrance gates or doors, parking and
temporary storage areas as designated by Company. Under no circumstances shall
any of Contractor’s personnel, vehicles or equipment enter, move or be stored
upon any area not authorized by Company.

 

9.2.                              Contractor shall abide by all Company Security
procedures, rules and regulations, and cooperate with Company Security personnel
whenever on Company premises.

 

10.                               CHANGES

 

10.1.                        Either Company or Contractor may propose an
amendment (“Amendment”) in the Services by advising the other party in writing.
As soon as practicable, Contractor shall prepare and forward to Company in
writing the proposed changes to the Scope of Work and/or compensation payable
under this Agreement as a result of the proposed Amendment.

 

10.2.                        Should the proposed Amendment be authorized by
Company, Contractor shall perform the Services as changed. All authorized
changes in the Services and the compensation shall be confirmed and directed
through a written Amendment. The compensation shall be negotiated by the parties
in good faith to achieve a commercially reasonable result which include all
costs associated with the deletion or performance of the additional or changed
Services, including the impact on the original Scope of Work, inefficiencies
created by the additional, deleted or changed Services, and overhead associated
with the additional, deleted or changed Services.

 

10.3.                        If any proposed Amendment is rejected by Company,
Contractor shall provide Company Representative with the details of the estimate
of its proposed change. If the parties fail to agree on an Amendment to this
Agreement, Company reserves the option to retain the services of others to
perform such Services.

 

10.4.                        Company may request in writing from time to time,
minor changes or revisions within the existing Scope of Work, if the changes do
not materially affect the cost of providing such Services, without Company
having to process an Amendment and without such changes altering the
compensation payable under this Agreement.

 

--------------------------------------------------------------------------------


 

10.5.                        Contractor shall implement a change in the Services
only after Contractor has received a written Amendment to this Agreement
executed by an authorized representative of Company. All changes shall be
performed under the terms and conditions of this Agreement. Contractor hereby
expressly waives any compensation, reimbursement of expenses and any other right
to receive payment with respect to any proposed Amendment not authorized by a
written Amendment to this Agreement.

 

11.                               EXCUSABLE DELAYS

 

Contractor shall notify Company in writing immediately of any delay, or
anticipated delay in Contractor’s performance of this Agreement due to causes or
circumstances beyond the reasonable control of Contractor, and the reason for
and anticipated length of such delay. Company may determine, in its sole
judgment, to extend the date of performance for a period equal to the time lost
by reason of the delay. Contractor shall not be eligible under any circumstances
for additional compensation due to any such extension of time. Any extension to
the contract term pursuant to this Article 11 shall be documented by a written
Amendment to this Agreement signed by both parties. Examples of such possibly
excusable delays are natural calamities, strikes and boycotts, war or civil
unrest or governmental actions, and other events which are commonly deemed Force
Majeure. None of the foregoing, however, shall require Company to grant any
extension.

 

12.                               SUSPENSION OF SERVICES

 

Company may, at any time, by written notice, require Contractor to stop all, or
any portion, of the Services for a period of ninety (90) days and any further
period to which the parties mutually agree. Upon receipt of notice, Contractor
shall immediately cease performance under this Agreement. Within ninety (90)
days after a Suspension of Services order is delivered hereunder, Company shall
either (a) cancel the Suspension of Services order, or (b) terminate this
Agreement pursuant to the provisions of Article 27. If the Suspension of
Services order is canceled, Contractor shall be granted a corresponding
adjustment to all time periods and completion dates. Company shall not be liable
for any payments to Contractor for expenses incurred during the Suspension of
Services.

 

13.                               REPORTS

 

Contractor shall provide periodic status reports as requested by Company
Representative. The status reports shall make periodic comparisons of the
Services rendered to date against the Scope of Work, including any milestones
and costs. Such reports shall include an explanation of any significant
variations, an identification of any potential or known developments which may
impact Company or the Services, and any corrective actions implemented.

 

14.                               SUBCONTRACTORS

 

All subcontractors utilized by Contractor under this Agreement, must be approved
in advance, in writing by Company. Company shall not unreasonably refuse to
approve Contractor’s subcontractors if such subcontractors meet all Company’s
standard requirements. Contractor shall at all times be responsible the acts and
omissions of subcontractors and agents employed directly or indirectly by
Contractor. Contractor shall be responsible for performance of all the Services,
whether performed by Contractor or its subcontractors or agents. This Agreement
shall not give rise any contractual relationship between Company and any
subcontractor or agent of Contractor. Company shall not undertake any obligation
to pay or to be responsible for the payment of any sums to any subcontractor or

 

--------------------------------------------------------------------------------


 

agent of Contractor. Upon request of Company, Contractor shall furnish to
Company copies of any executed subcontracts entered into between Contractor and
any subcontractor or agent.

 

Contractor shall utilize only those COMPANY approved final disposal sites,
transporters and other approved environmental vendors (collectively
“Environmental Subcontractors”) for subcontracted services in furtherance of
this Agreement. COMPANY reserves the right to approve and add additional
Environmental Subcontractors in its sole discretion. Company also reserves the
right to remove existing Environmental Subcontractors in its sole discretion.

 

15.                               SUPPLIER DIVERSITY

 

It is the policy of Company to provide maximum opportunity for women, minor and
service disabled veteran business enterprises, hereinafter referred to as DBE
(Diverse Business Enterprises), to participate in the performance of contracts.
Company expects as performance to this Agreement, Contractor to utilize DBE
subcontractors and suppliers and to make good faith efforts to set and attain
goals in parity with Company goals when contracting for work with Company.
Contractor shall submit on a timely basis all documentation required by Company
to report such verified DBE expenditures.

 

16.                               AUDIT

 

16.1.                        Company reserves the right to designate its own
employee representative(s) or its contracted representative with a certified
public accounting firm, who shall have the right to audit and to examine any
cost, payment, settlement or other supporting documentation from any Services
performed under this Agreement. Any such audit(s) shall be undertaken by Company
or its contracted representative at reasonable times during normal business
hours and in conformance with generally accepted auditing standards. Contractor
agrees to fully cooperate with any such audit(s).

 

16.2.                        Contractor shall include a similar clause in its
agreements with its subcontractors reserving the right to designate Contractor’s
own employee representative(s), its contracted representative from a certified
public accounting firm, and/or representative(s) from Company, who shall have
the right to audit and to examine any cost, payment, settlement or other
supporting documentation resulting from any item related to the Services.

 

16.3.                        Contractor shall be notified in writing of any
exception taken as a result of an audit of Contractor or a subcontractor.
Contractor shall refund the amount of any exception to Company within ten (10)
days. If Contractor fails to make such payment, Contractor shall pay interest on
any unpaid portion of such payment, accruing monthly, at a rate equal to the
lesser of ten percent (10%) per annum or the maximum lawful rate. Interest shall
be computed from the date of written notification of exception(s) to the date
Contractor reimburses Company in full for any exception(s). In the event an
audit in accordance with this Article 16 discloses an overcharge of five percent
(5%) or greater, then Contractor shall reimburse Company for the cost for the
performance of such audit.

 

16.4.                        Company’s right to audit shall extend for a period
of five (5) years following the date of final payment under this Agreement.
Contractor and each subcontractor shall retain all necessary records and
documentation for the entire length of this audit period.

 

17.                               TAXES

 

17.1.                        Contractor assumes exclusive liability for and
shall pay before delinquency, all federal, state, regional, municipal or local
sales, use, excise and other taxes, charges or contributions imposed on, or with
respect to, or measured by the equipment,

 

--------------------------------------------------------------------------------


 

materials, labor furnished hereunder, or the wages, salaries or other
remunerations paid to individuals employed in connection with, the performance
of the Services. Provided that the conditions of indemnification as set forth in
Article 21 are satisfied, Contractor shall indemnify, defend and hold Company,
and its current and future, direct and indirect parent Company(ies),
subsidiaries, affiliates and their respective directors, officers, shareholders,
employees, agents, representatives, successors and assigns harmless from and
against any claim, liability, penalty, interest and expense arising by reason of
Contractor’s failure to pay such taxes, charges or contributions.

 

17.2.                        Without limiting the generality of this Article 17,
Contractor agrees to treat all individuals performing the Services under this
Agreement as employees of Contractor for purposes of federal and state income
taxes, Social Security and Medicare taxes, unemployment and disability insurance
premiums. No exceptions shall be permitted under this Article 17 without a
written Amendment to this Agreement prior to any individual performing any
required Services under this Agreement. Contractor agrees that, at any time
during the performance of this Agreement, Company shall have the right to audit
Contractor’s compliance with this provision in accordance with Article 16.

 

17.3.                        To the extent any portion of the Services are
performed in the State of California, either (a) Contractor represents that
Contractor is a California resident and shall provide Company with an original
and a copy of Form 590, Certificate of Residence, in accordance with California
Revenue and Taxation Code Section 18662 and regulations thereunder; or (b) seven
percent (7%) of all compensation payable to Contractor for Services performed in
California shall be withheld in accordance with applicable California Franchise
Tax Board (“FTB”) or successor regulations, unless Company has been notified in
writing by FTB that withholding is waived or a lower rate or withholding is
authorized.

 

17.4.                        Contractor and Company shall make commercially
reasonable efforts to cooperate with each other to minimize the tax liability of
both parties to the extent legally permissible (and with no duty to increase
either parties tax liability), including separately stating taxable charges on
Contractor’s invoices and supplying resale and exemption certificates, if
applicable, and any other information as reasonably requested.

 

18.                               INDEPENDENT CONTRACTOR

 

18.1.                        It is agreed that Contractor shall perform the
Services under this Agreement as an independent Contractor and no
principal-agent or employer-employee relationship or joint- venture or
partnership shall be created with Company.

 

18.2.                        Contractor represents to Company that Contractor
and its subcontractors and agents are properly licensed, fully experienced and
qualified to perform the class and type of the Services as specified in this
Agreement, in addition to being properly insured, equipped, organized, staffed
and financed to handle such Services.

 

18.3.                        Contractor shall perform the Services in an orderly
and professional manner in accordance with industry standards. Contractor shall
not employ on the Services any personnel, agent or subcontractor unskilled in
the work assigned.

 

18.4.                        Contractor shall use prudent business practices in
its relationships with subcontractors suppliers and agents.

 

--------------------------------------------------------------------------------


 

18.5.                        Contractor, its subcontractors and agents shall not
engage in any advertising, publicity or other promotional activities which in
any way directly or indirectly refers to this Agreement.

 

19.                               WARRANTY

 

Contractor expressly warrants that all the Services performed hereunder shall be
in compliance with the performance standards, drawings, specifications and any
other description of services set forth in the Scope of Work, and the terms and
conditions of this Agreement. Company may reject any Services furnished
hereunder failing to meet such standards, and require Contractor to repeat,
correct or replace such defective Services, at NO charge to Company.

 

20.                               INSURANCE

 

Insurance requirements are set forth as follows, but shall not in any way limit
the amount or scope of liability of Contractor under this Agreement. The
following constitutes the minimum insurance and requirements relating thereto:

 

20.1.                        On or before the effective date of this Agreement,
and thereafter during its term, Contractor shall provide Company with current
certificates of insurance, executed by a duly authorized representative of each
insurer, as evidence of all insurance policies required under this Article 20.
No insurance policy may be canceled, materially revised, or subject to non-
renewal without at least thirty (30) days prior written notice being given to
Company. Insurance shall be maintained without lapse in coverage during the term
of this Agreement. Company shall also be given certified copies of Contractor’s
policies of insurance, upon request.

 

20.2.                        Company shall be named as an additional insured in
each general liability policy. Such general liability insurance shall provide a
severability of interest or cross-liability clause.

 

20.3.                        The required policies, and any of Contractor’s
policies providing coverage excess of the required policies, shall provide that
the coverage is primary for all purposes and Contractor shall not seek any
contribution from any insurance or self-insurance maintained by Company.

 

20.4.                        All required policies of insurance shall be written
by companies having an A.M. Best rating of “A-” or better, or equivalent.

 

20.5.                        Contractor shall be solely responsible for any
deductible or self-insured retention on insurance required hereunder this
Agreement.

 

20.6.                        At all times during this Agreement, Contractor
shall provide and maintain, at Contractor’s expense, the following types of
insurance:

 

20.6.1.               General Liability Insurance: Contractor shall maintain an
occurrence form commercial general liability policy or policies, insuring
against liability arising from bodily injury, property damage, personal and
advertising injury, independent Contractors liability, products and completed
operations and contractual liability. Such coverage shall be in an amount of not
less than $1,000,000.00 (One Million Dollars) combined single limit per
occurrence.

 

20.6.2.               Automobile Liability Insurance: Contractor shall maintain
an automobile liability policy or policies insuring against liability for
damages because of bodily

 

--------------------------------------------------------------------------------


 

injury, death, or damage to property, (including loss of use thereof), and
occurring in any way related to the use, loading or unloading of any of
Contractor’s automobiles (including owned, non-owned, leased, rented and/or
hired vehicles). Such coverage shall be in an amount of not less than
$1,000,000.00 (One Million Dollars) each accident.

 

20.6.3.               Workers Compensation Insurance: In accordance with the
laws of the State(s) in which the Services shall be performed, Contractor shall
maintain in force workers compensation insurance for all of its employees. If
applicable, Contractor shall obtain U.S. Longshoremen’s and Harbor Workers
compensation insurance, separately, or as an endorsement to workers compensation
insurance. Contractor shall also maintain employer’s liability coverage in an
amount of not less than $1,000,000.00 (One Million Dollars) per accident and per
employee for disease. In lieu of such insurance, Contractor may maintain a
self-insurance program meeting the requirements of the State(s) in which the
Services shall be performed along with the required employer’s liability
insurance.

 

20.6.4.               Environmental Impairment Liability Insurance: Contractor
shall maintain a comprehensive environmental impairment liability policy or
policies insuring against liability for environmental activities contemplated
under this Agreement as required by federal, state, regional, municipal and
local laws, but not less than $1,000,000.00 (One Million Dollars) each claim.

 

20.7.                        Each policy of property, general liability and
automobile (including automobile physical damage) insurance maintained by
Contractor shall contain a waiver of subrogation in favor of Company.

 

21.                               INDEMNITY

 

21.1.                        As between Company and Contractor, Contractor shall
be solely responsible for and Contractor shall indemnify, defend and hold
Company, and its current and future, direct and indirect parent Company(ies),
subsidiaries, affiliates and their respective directors, officers, shareholders,
employees, agents, representatives, successors and assigns harmless from and
against any and all claims, actions, suits, proceedings, losses, liabilities,
penalties, fines, damages, costs or expenses including without limitation,
attorneys fees (including fees and disbursements of in-house and outside
counsel) of any kind whatsoever resulting from (a) injuries to or death of any
and all individuals, including, without limitation, members of the general
public, or any employee, agent, independent Contractor or consultant or
affiliate of either Company or Contractor, arising out of or connected in any
manner with the performance of Services, whether or not the conduct of
Contractor or any subcontractor was tortious and whether or not Company’s
tortious conduct contributed to the injuries or death, (b) damage to, loss,
and/or destruction of property, including, without limitation, to, property of
Company or Contractor arising out of or connected in any manner with the
performance of Services, whether or not the conduct of Contractor or any
subcontractor was tortious and whether or not Company’s tortious conduct
contributed to the property damages, or (c) third party claims of any kind,
whether based upon negligence, strict liability or otherwise, arising out of or
connected in any manner to Contractor’s or any of its subcontractor’s acts or
omissions in breach of this Agreement. This indemnification obligation shall not
apply to the extent that injuries, death, loss, damage or destruction is caused
by either the willful misconduct of Company, its employees, agents or
representatives, or Company’s sole negligence.

 

21.2.                       Contractor shall indemnify, defend and hold Company,
and its current and future, direct and indirect parent Company(ies),
subsidiaries, affiliates and their respective directors, officers, shareholders,
employees, agents, representatives, successors and assigns harmless from and
against any and all claims, actions, suits, proceedings, losses, liabilities,
penalties, fines, damages, costs or expenses including attorneys fees (including
fees and

 

--------------------------------------------------------------------------------


 

disbursements of in-house and outside counsel) of any kind whatsoever arising
from (a) actual or alleged infringement or misappropriation by Contractor or any
subcontractor of any patent, copyright, trade secret, trademark, service mark,
trade name, or other intellectual property right in connection with the
Services, including without limitation, any deliverable, and (b) Contractor’s
violation of any third party license to use intellectual property in connection
with the Services, including, without limitation, any deliverable.

 

21.3.                        If any claim or action is brought against Company,
then Contractor shall be entitled to participate in, and, unless in the opinion
of counsel for Company a conflict of interest between Company and Contractor may
exist with respect to such claim or action, assume the defense of such claim or
action, with counsel reasonably acceptable to Company. If Contractor does not
assume the defense of Company, or if a conflict precludes Contractor from
assuming the defense, then Contractor shall reimburse Company on a monthly basis
for Company’s defense through separate counsel of Company’s choice. Even if
Contractor assumes the defense of Company with acceptable counsel, Company, at
its sole option and expense, may participate in the defense with counsel of
Company’s own choice without relieving Contractor of any of its obligations
hereunder.

 

21.4.                        Contractor’s obligation to indemnify Company under
this Article 21 shall not be limited in any way by any limitation on the amount
or type of damages, compensation, penalty or benefits payable by or for
Contractor under any statutory scheme, including without limitation, any Workers
Compensation Acts, Disability Benefit Acts or other Employee Benefit Acts.

 

22.                               ENVIRONMENTAL TERMS

 

22.1.                        For purposes of this Agreement, the following terms
shall have the following meanings:

 

22.1.1.               The term “Hazardous Material” means any chemical,
substance, material, product, controlled substance, object, condition, solid or
hazardous waste or any combination thereof, which is or may be hazardous to
human health or safety or the environment due to its radioactivity,
ignitability, reactivity, toxicity, or other harmful or potentially harmful
properties or affects. Hazardous Material includes, without limitation, oil or
petroleum and petroleum products, asbestos and any asbestos containing
materials, radon, polychlorinated biphenyls (“PCBs”), urea formaldehyde
insulation, lead paints and coatings, and all of those chemicals, substances,
materials, products, controlled substances, objects, conditions and waste or any
combinations thereof which are currently or become in the future listed, defined
or regulated in any manner by any federal, state, regional, municipal or local
Environmental Law (as that term is defined below).

 

22.1.2.               The term “Environmental Law” means any and all applicable
federal, state, regional, municipal or local law, regulation, decision of the
courts, ordinance, rule, code, order, directive, guideline, authorization or
approval, permit or permit condition, currently existing or as amended, enacted,
issued or adopted in the future which relates in any way to worker or workplace
safety, environmental conditions, environmental quality or policy, health and/or
safety issues or concerns (including product safety). Environmental Law
includes, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 USC, Section 9601 et
seq.), the Resource Conservation and Recovery Act (42 USC, Section 6901 et
seq.), the Carpenter-Presley-Tanner Hazardous Substance Account Act (California
Health & Safety Code, Section 25300 et seq.), the California Hazardous Waste
Control Law (California Health & Safety Code, Section 25100 et seq.), the
Occupational Safety and Health Act (29 USC Sections 651 et seq.), the California
Occupational

 

--------------------------------------------------------------------------------


 

Safety and Health Act (California Labor Code Sections 6300 et seq.), and any
regulations or rules promulgated thereunder.

 

22.1.3.               The term “Governmental Agency” shall mean any federal,
state regional, municipal or local governmental agency or other public or
political body having the jurisdiction, mandate, authority or power to regulate,
implement, coordinate, administer or enforce any Environmental Law.

 

22.2.                        Contractor agrees to use, and agrees that it shall
require each of its subcontractors, if any, to use only personnel who are
qualified and properly trained and who possess every license, permit,
registration, certificate or other approval required by any applicable
Environmental Law or Governmental Agency to enable such personnel to perform
their work involving any part of Contractor’s obligations under this Agreement.

 

22.3.                        Contractor agrees that all materials and equipment
to be supplied or used by Contractor, its subcontractors, if any, in the
performance of its obligations under this Agreement, including, but not limited
to vehicles, loading equipment, and containers, shall be in good condition and
fit for the use(s) for which they are employed by Contractor or its
subcontractor, if any. Such materials and equipment shall at all times be
maintained, inspected and operated as required by applicable Environmental Law.
Contractor further agrees that all licenses, permits, registrations and
certificates or other approvals required by any Environmental Law or
Governmental Agency shall be procured and maintained for such materials and
equipment at all times during the use of the same by Contractor or its
subcontractors, if any, in the performance of any of Contractor’s obligations
under this Agreement.

 

22.4.                        Contractor specifically agrees that in the
performance of its obligations under this Agreement, Contractor shall at all
times fully comply with and cause each of its subcontractors, if any, to fully
comply with all applicable Environmental Laws. Contractor further specifically
agrees that at all times during its performance of the Services, Contractor
shall have and cause its subcontractors, if any, to have and keep in effect all
licenses, permits, registrations, certificates, and approvals required by any
Environmental Law or by any Governmental Agency for the Services undertaken by
Contractor or its subcontractors, if any, in the performance of Contractor’s
obligations under this Agreement.

 

22.5.                        Contractor hereby specifically agrees to indemnify,
defend and hold Company, its current and future, direct and indirect parent
Company(ies), subsidiaries, affiliates and their respective directors, officers,
shareholders, employees, agents, representatives, successors and assigns
(hereinafter, collectively the “Indemnitees”) harmless from and against any and
all claims, actions, suits, proceedings, losses, liabilities, penalties, fines,
damages, demands, causes of action, costs and expenses including, but not
limited to, all reasonable consulting, engineering, attorneys (in-house and
outside counsel) or other professional fees including disbursements, which
Indemnitees, or any of them, may incur or suffer by reason of:

 

(1)                                  any unauthorized release of a Hazardous
Material,

 

(2)                                  any enforcement or compliance proceeding
commenced by or in the name of any Governmental Agency because of an alleged,
threatened or actual violation of any Environmental Law,

 

(3)                                  any action reasonably necessary to abate,
remediate or prevent a violation or threatened violation of any Environmental
Law, and/or

 

--------------------------------------------------------------------------------


 

(4)                                  any other cause of whatsoever nature,

 

arising out of or in any way connected with Contractor’s performance of its
obligations under this Agreement and/or Contractor’s willful or negligent acts
or omissions in connection therewith; except to the extent the same were caused
by the negligent or willful misconduct or omissions of the Indemnitees, or any
of them. Contractor’s obligation to indemnify Indemnitees under this Article 22
shall not be limited in any way by any limitation on the amount or type of
damages, compensation, penalty or benefits payable by or for Contractor under
any statutory scheme, including without limitation, any Workers Compensation
Acts, Disability Benefit Acts or other Employee Benefit Acts.

 

22.6. In the event of any release of a Hazardous Material, Contractor shall
perform the following actions:

 

(1)                                  Take all reasonable steps necessary to stop
and contain said release

 

(2)                                  Make any report of such release as required
under Environmental Law

 

(3)                                  Clean up such release as required by
Governmental Agency

 

Contractor shall immediately notify Company Representative of the following
information upon the occurrence of any release of Hazardous Material in
connection with the performance of the Services:

 

(1)                                  A description of the release

 

(2)                                  The identification of the Hazardous
Material and the volume released.

 

(3)                                  Death of any person

 

(4)                                  Property damage

 

(5)                                  Any communication from any Governmental
Agency that alleges that Contractor is not acting in compliance with
Environmental Law.

 

(6)                                  Any communication from any Governmental
Agency that affects any permits or licenses necessary to perform the Services.

 

Contractor shall promptly submit within 36 hours to Company Representative a
written report, in a format as required by Company, describing in detail any
event of any release of a Hazardous Material of which shall include the
following information:

 

(1)                                  Name and address of Contractor and, if
applicable, any subcontractor(s) or agent(s) involved.

 

(2)                                  Name and address of Contractor’s commercial
and environmental liability insurance carrier.

 

(3)                                  Name and address of any injured or deceased
persons, if applicable.

 

(4)                                  Name and address of any property damage, if
applicable.

 

--------------------------------------------------------------------------------


 

(5)                                  A detailed description of the release
including the identification of the Hazardous Material, the date and time of the
release, the volume released, and the nature of the any environmental
contamination.

 

(6)                                  A determination of whether any of Company’s
personnel, equipment, tools or materials were involved.

 

(7)                                  A detailed description of all reports made
to any Governmental Agency, and a description of the actions taken to respond to
the release.

 

22.7.                        Contractor shall NOT (a) transport any of Hazardous
Material of which Company is the generator for purposes of treatment, storage,
recycling and/or disposal; or (b) conduct any treatment, storage, recycling
and/or disposal of any Hazardous Material of which Company is the generator,
unless specifically authorized by Company to perform such activities under this
Agreement. If Contractor is authorized by Company to perform such activities
under this Agreement, then the following terms and conditions shall also apply:

 

22.7.1.               Contractor shall not transport any Hazardous Material of
which Company is the generator to any treatment, storage, recycling and/or
disposal facility (hereinafter called “TSDF”) not authorized by Company in
writing. Moreover, notwithstanding the fact that Company has identified an
authorized TSDF, Contractor agrees that before Contractor transports any
Hazardous Material to any such TSDF, Contractor shall confirm that such TSDF
has, as of the date of each shipment, procured and maintained in effect all
licenses, permits, registrations, certificates or other authorizations required
by any Environmental Law or Governmental Agency, for such TSDF to lawfully
receive, handle, transport, store, treat, recycle, incinerate, dispose of, or
otherwise manage or use such Hazardous Material as authorized by Company.
Contractor shall not transport any Hazardous Material of which Company is the
generator to any TSDF which is unable or fails to provide such confirmation, and
immediately provide written notification of such condition to Company. Further,
notwithstanding that Company has identified an authorized TSDF, Company reserves
the right at any time, at Company’s sole discretion, to cancel its authorization
of any such TSDF upon written notification to Contractor.

 

22.7.2.               Subject to the obligations of Contractor described in this
Agreement, Company shall, when required by applicable Environmental Law, provide
Contractor with a complete and executed Hazardous Waste Manifest or other
shipping documentation for any Hazardous Material of which Company is the
generator to be transported for treatment, storage, recycling and/or disposal
under this Agreement. Contractor’s transportation, recycling, treatment,
storage, and/or disposal of any such Hazardous Material in accordance with this
Agreement shall be fully documented by Contractor utilizing, among other things,
the Hazardous Waste Manifest tracking system or other records as required by
Environmental Law, copies of which documentation shall be promptly provided to
Company.

 

23.                               HAZARDOUS SUBSTANCE INFORMATION

 

Contractor shall provide the following to Company for each material which
Contractor furnishes to a Company facility, at any time, for use in fulfilling
its obligations under this Agreement: (a) a completed Material Safety Data Sheet
(MSDS) for each material which contains a hazardous material as defined by
California Health and Safety Code Section 25501(o); and (b) a written statement
for each such material that is a Mixture or Trade Name Product which contains a
Toxic Chemical subject to the reporting requirements of Section 313 or EPCRA (40
CFR Section 372 et seq.) including: (1) the name and associated CAS (Chemical
Abstract Services Registry) number of the Toxic Chemical; (2) the specific
concentration at which each such Toxic Chemical is present in each such Mixture
or Trade Name Product; and

 

--------------------------------------------------------------------------------


 

(3) the weight of each such Toxic Chemical in each such Mixture or Trade Name
Product. Contractor shall indemnify, defend and hold Company, and its current
and future, direct and indirect parent Company(ies), subsidiaries, affiliates
and their respective directors, officers, shareholders, employees, agents,
representatives, successors and assigns harmless from and against any and all
claims, actions, suits, proceedings, losses, liabilities, penalties, fines,
damages, administrative actions, judgments, costs or expenses including expert
witness, consulting and attorneys fees (including fees and disbursements of
in-house and outside counsel) that Company may suffer as a result of
Contractor’s failure to comply with these requirements.

 

24.                               GOVERNING LAW

 

The formation, interpretation and performance of this Agreement shall be
governed by and enforced under the laws of the State of California, without
reference to principles of conflicts of laws.

 

25.                               COMPLIANCE WITH LAWS

 

Contractor and its subcontractors at all times during performance of the
Services shall comply with and observe, all applicable federal, state, regional,
municipal and local laws, ordinances, rules, codes, regulations, executive
orders, all applicable employment, safety and environmental orders and all
orders or decrees of administrative agencies, courts or other legally
constituted authorities having jurisdiction or authority over Contractor,
Company or the Services.

 

26.                               DEFAUL T

 

Contractor agrees that if (a) Contractor abandons the Services, or (b)
Contractor shall become bankrupt or insolvent, or shall assign this Agreement,
or sublet any part thereof, without the express prior written authorization of
Company, or (c) Contractor, in the sole opinion of Company Representative,
violates any of the provisions of this Agreement, or (d) Contractor executes
this Agreement in bad faith, or (e) Contractor, in the sole opinion of the
Company Representative is not performing the Services in accordance with the
terms of this Agreement, Company may notify Contractor, pursuant to Article 6,
to discontinue all or any part of the Services and Contractor shall thereupon
discontinue the Services or such parts thereof. Company shall thereupon have the
right to continue and complete the Services or any part thereof, by contract or
otherwise, and Contractor shall be liable to Company for any and all loss,
penalties, fines, excess cost and consequential, special, incidental and
indirect damages incurred by Company in completing the Services caused by
Contractor’s failure to execute the requirements of this Agreement. The remedies
herein shall be inclusive and additional to any other rights or remedies in law
or equity, and no action by Company shall constitute a waiver of any such other
rights or remedies. If it is determined for any reason by a tribunal of
competent jurisdiction that Contractor was not in default, the parties rights
and obligations shall be the same as if notice of termination had been issued
pursuant to Article 27.

 

27.                               TERMINATION

 

It is also expressly agreed that Company shall have the right to terminate this
Agreement, or any part thereof, at any time for its sole convenience upon two
(2) business days written notice, pursuant to Article 6, to Contractor.
Contractor shall fully justify and document to Company in writing any
termination charges claimed by Contractor (which shall not exceed 110% of the
reasonable and actual cost of direct labor, materials and overhead). In no event
shall Contractor be entitled to payment for any Services which has not been
authorized by Company, or is not yet performed, or any anticipated profits for
any Services that have not been authorized or performed. Any payment of
termination charges shall occur within thirty (30) days

 

--------------------------------------------------------------------------------


 

of receipt of Contractor’s written submittal of charges and justification to
Company’s satisfaction. Company shall have the right to review and verify by
independent audit, any termination charges claimed by Contractor prior to
payment.

 

28.                               LIENS

 

Without limiting the generality of Article 21, Contractor shall indemnify,
defend, and hold Company, and its current and future, direct and indirect parent
Company(ies), subsidiaries, affiliates and their respective directors, officers,
shareholders, employees, agents, representatives, successors and assigns
harmless from and against any mechanics lien or stop notice claim against
Company by Contractor, subcontractors, employees or agents pertaining to the
Services specified in this Agreement.

 

29.                               ASSIGNMENT

 

29.1.                        Contractor shall give personal attention to the
execution of the Services herein provided for, and shall not permit this
Agreement to be assigned voluntarily, involuntarily or by operation of law; nor
employ any subcontractor for the execution of the same or any part thereof,
without the express prior written authorization of Company. No such written
authorization, however, shall be construed as discharging or releasing
Contractor in the performance of the Services or the fulfillment of any
obligation specified in this Agreement.  Contractor shall remain jointly and
severally liable with any permitted assignee for any failure to comply with all
applicable obligations hereunder this Agreement.

 

29.2.                        Company may assign in whole or in part its rights
and obligations under this Agreement at any time without the consent of
Contractor.

 

30.                               NONWAIVER

 

The failure of Company to insist upon or enforce, in any instance, strict
performance by Contractor of any of the terms or conditions of this Agreement,
or to exercise any rights herein conferred shall not be construed as a waiver or
relinquishment to any extent of its right to assert, or rely upon any such terms
or rights on any future occasion. No waiver shall be valid unless stated in
writing as set forth in Article 6.

 

31.                               DISPUTES

 

31.1                           Any dispute that cannot be resolved between
Contractor Representative and Company Representative shall be referred to
Company Manager - Service Contracting and an officer of Contractor for
resolution. If Company and Contractor cannot reach an agreement within a
reasonable period of time, Company and Contractor shall have the right to pursue
litigation as provided for herein.

 

31.2.                        In the event of any litigation to enforce or
interpret any terms of this Agreement, unless the parties agree in writing
otherwise, such action shall be brought in any Superior Court of California
having jurisdiction (or, if the federal courts have exclusive jurisdiction over
the subject matter of the dispute, in the U.S. District Court for the Southern
District of California), and the parties hereby submit to the exclusive
jurisdiction of said court.

 

31.3.                        In any action in litigation to enforce or interpret
any of the terms of this Agreement, the prevailing party shall be entitled to
recover from the unsuccessful party all costs, expenses, (including expert
testimony) and reasonable attorneys fees (including fees and disbursements of
in-house and outside counsel) incurred therein by the prevailing party.

 

--------------------------------------------------------------------------------


 

31.4.                        In no event shall the litigation of any controversy
or the settlement thereof delay the performance of this Agreement.

 

32.                               CONFIDENTIALITY

 

32.1.                        For purposes of this Agreement, the term
“Confidential Information” means proprietary information concerning the
business, operations and assets of Company, its parent Company(ies),
subsidiaries and/or affiliates, including, without limitation, the terms and
conditions of this Agreement or any related agreement, information or materials
prepared in connection with the performance of Services under this Agreement, or
any related subsequent agreement, designs, drawings, specifications, techniques,
models, data, documentation, source code, object code, diagrams, flow charts,
research, development, processes, procedures, know-how, manufacturing,
development or marketing techniques and materials, development or marketing
timetables, strategies and development plans, customer, supplier or personnel
names and other information related to customers, suppliers or personnel,
pricing policies and financial information, and other information of a similar
nature, whether or not reduced to writing or other tangible form, and any other
trade secrets. Confidential Information shall not include (a) information known
to Contractor prior to obtaining the same from Company; (b) information in the
public domain at the time of disclosure by Contractor; (c) information obtained
by Contractor from a third party who did not receive same, directly or
indirectly, from Company; or (d) information approved for release by express
prior written consent of an authorized officer of Company.

 

32.2.                        Contractor hereby agrees that it shall use the
Confidential Information solely for the purpose of performing Services under
this Agreement and not in any way detrimental to Company, its parent
Company(ies), subsidiaries and/or affiliates. Neither Contractor nor its
directors, officers, employees, agents or representatives shall use the
Confidential Information for their own benefit. Contractor agrees to use the
higher of the same degree of care Contractor uses with respect to its own
proprietary or confidential information, which in any event shall result in a
reasonable standard of care to prevent unauthorized use or disclosure of the
Confidential Information. Except as otherwise provided herein, Contractor shall
keep confidential and not disclose the Confidential Information. Contractor
shall cause each of its directors, officers, employees, agents, representatives,
subcontractors and suppliers to become familiar with, and abide by, the terms of
this Agreement.

 

32.3.                        Notwithstanding the provisions of this Article 33,
Contractor may disclose any of the Confidential Information in the event, but
only to the extent, that, based upon advice of counsel, Contractor is required
to do so by the disclosure requirements of any law, rule, regulation or any
order, decree, subpoena or ruling or other similar process of any court,
governmental agency or regulatory authority. Prior to making or permitting any
such disclosure, Contractor shall provide Company with prompt written notice of
any such requirement so that Company (with Contractor’s assistance if requested
by Company) may seek a protective order or other appropriate remedy.

 

32.4.                        Subject to Article 33.3, Contractor shall not,
without the prior written consent of Company, disclose to any third party the
fact that such Confidential Information has been made available to Contractor.

 

32.5.                        At any time upon the request of Company, Contractor
shall promptly deliver to Company or destroy if so directed by Company (with
such destruction to be certified to Company) all documents (and all copies
thereof, however stored) furnished to or prepared by Contractor that contain
Confidential Information and all other documents in Contractor’s possession that
contain or that are based on or derived from Confidential Information.

 

--------------------------------------------------------------------------------


 

32.6.                        Notwithstanding the return or destruction of all or
any part of the Confidential Information, the confidentiality provisions set
forth in this Agreement shall nevertheless remain in full force and effect with
respect to specific Confidential Information until the date that is five (5)
years after the date of disclosure of such Confidential Information.

 

32.7.                        The parties acknowledge that the Confidential
Information is valuable and unique, and that damages would be an inadequate
remedy for breach of this Agreement and the obligations of Contractor are
specifically enforceable. Accordingly, the parties agree that in the event of a
breach or threatened breach of this Agreement by Contractor, Company, its parent
Company(ies), subsidiaries and/or affiliates, who shall be third party
beneficiaries of this Agreement, shall be entitled to seek an injunction
preventing such breach, without the necessity of proving damages or posting any
bond. Any such relief shall be in addition to, and not in lieu of, monetary
damages or any other legal or equitable remedy available to Company, its direct
and indirect parent Company(ies), subsidiaries or affiliates.

 

33.                               GOVERNMENT CONTRACT CLAUSES INCORPORATED BY
REFERENCE

 

Without limiting the generality of any other Article of this Agreement,
Contractor shall comply with all applicable requirements set forth in the
Federal Acquisition Regulations (or any successor thereto) in effect on the date
of this Agreement, which are incorporated herein reference, with the same force
and effect as if they were given in full text. The terms and conditions thereof
shall be controlling over any conflicting terms and conditions set forth in this
Agreement or any written Amendment hereto.

 

34.                               TIME OF ESSENCE

 

Time is expressly agreed to be of the essence of this Agreement and each, every
and all of the terms, conditions and provisions herein.

 

35.                               VALIDITY

 

The invalidity, in whole or in part, of any provisions hereof shall not affect
the validity of any other provisions hereof.

 

36.                               SURVIVAL

 

The obligations imposed on Contractor and Contractor’s employees by and pursuant
to each Article which, by its terms contains subject matter which relates to
time periods subsequent to the term of this Agreement (including without
limitation Articles 16, 17, 19, 20, 21 22, 23, 24, 25, 28, 31 and 33), shall
survive termination of this Agreement.

 

37.                               NO ORAL MODIFICATIONS

 

No modification of any provisions of this Agreement shall be valid unless in
writing and signed by duly authorized representatives of both parties. Company
Representative is not the duly authorized representative for Amendments to this
Agreement. Representatives of both parties internally authorized to execute such
documents pursuant to its corporate policies shall sign any Amendments to this
Agreement.

 

38.                               CAPTIONS

 

The captions in this Agreement are for convenience and reference only and the
words contained therein shall in no way be held to explain, modify, amplify or
aid in the interpretation, construction or meaning of the provisions of this
Agreement.

 

--------------------------------------------------------------------------------


 

39.                               COUNTERPARTS

 

This Agreement may be executed in counterparts which, taken together, constitute
a single instrument.

 

40.                               AUTHORITY

 

Each individual executing this Agreement on behalf of Company and Contractor
represents and warrants that he or she is duly authorized to execute and deliver
this Agreement on behalf of said party, and that this Agreement is binding upon
said party in accordance with its terms and conditions.

 

41.                               CONSTRUCTION OF AGREEMENT

 

Both parties have participated in the negotiating and drafting of this
Agreement. Therefore, the terms and conditions of this Agreement shall not be
construed against either party as the drafting party.

 

42.                               ORDER OF PRECEDENCE

 

In the event of conflicting provisions between any of the documents comprising
this Agreement, the provisions shall govern in the following priority order:

 

(1)                                  Duly Executed Amendments (most recent has
priority)

(2)                                  The General Conditions of this Agreement

(3)                                  The Special Conditions of this Agreement

 

43.                               COMPLETE AGREEMENT

 

This Agreement constitutes the complete and entire Agreement between the parties
and supersedes any previous communications, representations or agreements,
whether oral or written, with respect to the subject matter hereof. There are no
additions to, or deletions from, or changes in, any of the provisions hereof,
and no understandings, representations or agreements concerning any of the same,
which are not expressed herein, unless stated below. THE PARTIES HEREBY AGREE
THAT NO TRADE USAGE, PRIOR COURSE OF DEALING OR COURSE OF PERFORMANCE UNDER THIS
AGREEMENT SHALL BE A PART OF THIS AGREEMENT OR SHALL BE USED IN THE
INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above:

 

SAN DIEGO GAS & ELECTRIC

 

APPLIANCE RECYCLING CENTERS OF

COMPANY

 

AMERICA - CALIFORNIA, INC.

 

 

 

By:

/s/Margot Kyd

 

By:

/s/Edward R. Cameron

Name:

MARGOT KYD

 

Name:

Edward R. (Jack) Cameron

 

Title:

SVP Business Solutions

 

Title:

Pres. & CEO

 

Date:

3/12/2004

 

Date:

4/10/04

 

 

--------------------------------------------------------------------------------